Citation Nr: 9910421	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for residuals of a right 
ankle injury, residuals of a right middle finger injury, 
residuals of a neck and back injury, a kidney disorder 
manifested by UTI's (urinary tract infections), migraine 
headaches, residuals of a right wrist injury, residuals of a 
left wrist injury, and hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to March 
1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision that denied service 
connection for the conditions listed on the first page of 
this remand and for residuals of a right shoulder injury.  
During a hearing before a Board member sitting at the RO in 
October 1997, the veteran withdrew her appeal for service 
connection for residuals of a right shoulder injury.

The veteran's letter received in October 1995 is accepted as 
a notice of disagreement with respect to the denial of 
service connection for a skin condition in an August 1995 RO 
rating decision.  This matter has not been made the subject 
of a statement of the case and will not be addressed by the 
Board.  The issue of service connection for a skin condition 
is remanded to the RO for issuance of a statement of the 
case.  Manlincon v. West, No. 97-1467 (U.S. Vet. App. March 
12, 1999).

A report from J. L. Etheridge, a chiropractor, dated in 
December 1997, indicates that the veteran has residuals of a 
left ankle injury in service.  This report constitutes a 
claim for service connection for residuals of a left ankle 
injury that has not yet been addressed by the RO.  Since the 
Board does not have jurisdiction over this matter, it is 
referred to the RO for appropriate action.


REMAND

Service medical records reveal that the veteran had various 
accidents and was seen for various joint pains.  These 
records also show that she complained of headaches and was 
treated for kidney problems.  In May 1995, she underwent a VA 
examination of her joints and a VA general medical 
examination.  Her neck and back were not evaluated.  The 
presence or absence of hemorrhoids was not reported.  
Findings were reported regarding the right ankle and both 
wrists, and complaints were recorded; the pertinent 
impression was "multiple prior injuries without restrictive 
range of motion or persistent debilitation."  It was not 
determined whether the recurrent complaints represented 
chronic disability, however.  With respect to the right 
middle finger, the examiner reported a "somewhat swollen PIP 
joint," but did not offer a diagnosis of that swelling or 
determine whether it represented chronic disability.  The 
veteran's migraine headaches were said to have "resolved 
somewhat... occasionally gets headache mainly in the back of 
her neck going up to her head."  The examiner did not state 
whether the remaining headaches represented migraine or 
simply unrelated headaches.  Finally, the examiner recited 
the veteran's history of a kidney problem during service and 
stated that she "continues with typical recurrent urinary 
tract infections that respond well to antibiotic treatment."  
The examiner did not state whether there was a chronic kidney 
disability or a chronic disability or infection of the 
genitourinary tract.

Since 1995, reports from chiropractors and Carrie C. Wulfman, 
M.D., have been submitted showing the presence of some of the 
claimed conditions and linking them to incidents of service.

Where there is reasonable possibility that current conditions 
are related to incidents of service the VA duty to assist the 
veteran in the development of facts pertinent to her claims 
includes obtaining medical opinions as to whether her current 
disabilities are in any way related to or residuals of the 
service incidents.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

A letter from the veteran dated in December 1997 notes that 
she receives treatment for her ankle problems from Paul J. 
Shromoff, DPM, and that she was scheduled to receive 
additional treatment in that month.  The reports of the 
veteran's ongoing treatment for the conditions being 
considered in this appeal are relevant to her claims and VA's 
duty to assist her in obtaining evidence in the development 
of these claims includes obtaining reports of this treatment.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment for the conditions being 
considered in this appeal since her 
discharge from service.  Names and 
addresses of the medical providers, and 
dates of examination and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain the reports 
not already in her claims folder, 
including her ongoing treatment from Paul 
J. Shromoff, DPM.

2.  The RO should schedule the veteran 
for a VA compensation examination to 
determine the nature and extent of all 
the conditions being considered in this 
appeal, and to obtain opinions as to the 
etiology of all the claimed conditions 
found.  All indicated studies, including 
X-rays of the relevant joints if 
indicated, should be performed and all 
clinical findings reported in detail.  
With respect to each condition at issue, 
the examiner/s should state whether a 
chronic disability is present and if so, 
whether it is related to the findings in 
service..  The examiner/s should support 
the medical opinions by discussing 
medical principles as applied to the 
medical evidence in the veteran's case, 
including the medical opinions in the 
December 1997 reports of Jon L. 
Etheridge, chiropractor, and Carrie C. 
Wulfman, M.D.  The claims folder should 
be made available to the examiner/s for 
review in conjunction with the 
examination, and the examiner/s should 
acknowledge such review in the 
examination report.

3.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case covering all the evidence received 
since the prior supplemental statement of 
the case should be sent to her and her 
representative.

The veteran and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


